The order denying defendant’s application for a writ of error eorarn nobis was entered in the Franklin County Clerk’s office June 18, 1953. The motion now made is in form an application for permission to “serve the necessary notice of appeal”. We have no power to enlarge the time to take the appeal. The previous order of this court granting permission to prosecute the appeal as a poor person was necessarily based on the assumption that an appeal had been timely taken. Motion denied, without prejudice to any further application the appellant may make in the County Court or otherwise. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.